343 F.2d 470
65-1 USTC  P 9310
Waverly C. BROADWELL and Nancy Broadwell, his wife, Appellants,v.UNITED STATES of America, Appellee.Dohn BROADWELL, Appellant,v.UNITED STATES of America, Appellee.
Nos. 9751, 9752.
United States Court of Appeals Fourth Circuit.
Argued March 3, 1965.Decided March 8, 1965.

Frank P. Meadows, Jr., Rocky Mount, N.C.  (Meadows & Batts, Rocky Mount, N.C., on brief), for appellants.
George F. Lynch, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Joseph Kovner, Attys., Dept. of Justice, and Robert H. Cowen, U.S. Atty., and Gerald L. Bass, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM.


1
By quia timet suits against the United States under 28 U.S.C. 2410, Waverly C. Broadwell, Nancy, his wife, and Dohn Broadwell, appellants, endeavored to remove the lien on their properties of income taxes assessed upon them for the year 1959.  The object of the complaints, the appellants candidly concede, was to dispute the validity of the assessments.  With the District Judge, and for the reasons he gives in his memorandum on dismissing the actions, 234 F.Supp. 17, we think: (1) that 28 U.S.C. 2410 is not available for the purpose for which it is now invoked, and (2) that appellants have not shown 'the existence of special and extraordinary circumstances' warranting resort to a court of equity to contest the taxes, in the face of the prohibitions of  26 U.S.C. 7421(a), 7422.


2
Affirmed.